Cardona, P. J.
Appeal from a judgment of the Supreme Court (Canfield, J.), entered September 25, 1996 in Albany County, which, inter alia, granted petitioners’ application, in a proceeding pursuant to CPLR article 78, to prohibit respondent Insurance Department from opening a disciplinary proceeding against petitioners to the public.
Petitioners are licensed by respondent Insurance Department as insurance agents, brokers and adjusters and are the subject of complaints of alleged misconduct and violations of the Insurance Law. Respondent Superintendent of Insurance scheduled a hearing on the charges for September 16, 1996. By application to the Hearing Officer and the Superintendent, petitioners sought to keep the hearing closed to the public (see, Insurance Law § 304 [c]). Upon the denial of the application, petitioners commenced this proceeding pursuant to CPLR article 78 seeking a judgment directing that, inter alia, the public be excluded from the administrative hearing. The Department and the Superintendent moved to dismiss the petition for failure to state a cause of action. Supreme Court, inter alia, granted the petition. This Court stayed the judgment and the hearings commenced and were open to the public. This appeal by respondents followed.
We note that, at oral argument, petitioners withdrew their opposition to the relief requested by respondents. Based upon this position, we deem it appropriate, under the circumstances herein, to reverse Supreme Court’s judgment and dismiss the petition.
Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is reversed, on the law and the facts, without costs, and petition dismissed.